DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,679,561. 
Claim 1 of the pending Application
Claim 1 of U.S. Patent 10,679,561
A display device comprising:
A display device comprising:
a substrate comprising a display area and a peripheral area neighboring each other;
a substrate comprising a display area and a peripheral area neighboring each other;

a plurality of pixels positioned on the display area and including a first pixel and a second pixel;
a first data line electrically connected to the first pixel;
a first data line electrically connected to the first pixel;
a second data line electrically connected to the second pixel and electrically isolated from the first data line;
a second data line electrically connected to the second pixel and electrically isolated from the first data line;
a defect sensing line positioned on the peripheral area;
a defect sensing line positioned on the peripheral area;
a first input pad electrically connected to the defect sensing line; and
a first input pad electrically connected to the defect sensing line;
a static electricity discharge element electrically connected through the defect sensing line to the first input pad.
a static electricity discharge element electrically connected through the defect sensing line to the first input pad; and

a first test data line crossing the first or second data line and electrically connecting the static electricity discharge element to the defect sensing line.


Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of protection of Claim 1 sought by the pending 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yanagisawa (USPGPUB 2014/0176844—hereinafter “Yanagisawa”).
As to Claim 1, Yanagisawa teaches a display device (Abstract) comprising: 
a substrate (Fig. 1 at 100/200) comprising a display area (300) and a peripheral area (area surrounding 300) neighboring each other; 
a plurality of pixels positioned on the display area and including a first pixel and a second pixel (Pg. 2, ¶ 28); 
a first data line electrically connected to the first pixel (Fig. 1 at first 50); 
(Fig. 1 at second 50); 
a defect sensing line positioned on the peripheral area (Fig. 1 at CRW); 
a first input pad electrically connected to the defect sensing line (Fig. 1 at 30); and 
a static electricity discharge element electrically connected through the defect sensing line to the first input pad (Fig. 1 at CR1 and CR2 and Pg. 3, ¶ 41 – note CR1 and CR2 may be made ground potential). 











Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY AMADIZ whose telephone number is (571)272-7762.  The examiner can normally be reached on Mon - Thurs; 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODNEY AMADIZ/Primary Examiner, Art Unit 2694                                                                                                                                                                                                        04/28/21